Citation Nr: 1429164	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a recurrent heart disorder to include coronary artery disease (CAD) and coronary artery bypass graft (CABG) residuals.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent Methicillin-resistant Staphylococcus aureus (MRSA) infection residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1981 to March 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for CAD and CABG residuals and compensation under the provisions of 38 U.S.C.A. § 1151 for MRSA residuals.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for CAD and CABG residuals as service connection for a recurrent heart disorder to include CAD and CABG residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In February 2009, the Veteran submitted a claim for service connection for recurrent MRSA infection residuals.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


REMAND

The Veteran asserts that service connection for a recurrent heart disorder to include CAD and CABG residuals is warranted as his nonservice-connected CAD and CABG residuals were aggravated by medications including Vioxx and Bextra (valdecoxib) prescribed for treatment of his service-connected osteoporosis.  He advances further that he incurred recurrent MRSA infection residuals as the result of a September 2004 CABG procedure performed at the Gainesville, Florida, VA Medical Center (VAMC).  In support of his service connection claim, the Veteran submitted an April 2005 United States Food and Drug Administration (FDA) research paper which concluded that "the three approved COX-2 selective NSAIDs (i.e., celecoxib, rofecoxib, and valdecoxib) are associated with an increased risk of serious adverse [cardiovascular] events compared to placebo" and Bextra should be removed from the United States market.  
 
The report of a May 2007 VA heart examination for compensation purposes conveys that the Veteran was "placed in Bextra in 2000 and took this medicine for two years."  The examiner opined that "Bextra is a good medication for treatment of his pain associated with osteoporosis;" "there are risks and benefits involved when you take any medications;" "Bextra does not by itself cause CAD;" "the timing of his CAD and Bextra use are coincidental;' and "my final opinion [is] Bextra is less likely the cause for his CAD."  The VA physician neither commented on the FDA research paper nor addressed whether or not the Veteran's CAD had increased in severity beyond its natural progression as the result of his service-connected osteoporosis and the medications prescribed for its treatment, including Bextra.  

The report of a May 2007 VA infectious disease VA examination for compensation purposes states that the Veteran was diagnosed with "MRSA infection in his wound" which necessitated that he "take SMX/TMP daily as prophylaxis and treatment for this infection."  The examiner concluded that the MRSA infection was a complication of the Veteran's CABG surgery.  He did not address whether the MRSA infection was either a reasonably foreseeable risk of the surgical procedure or due improper treatment by VA medical personnel.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA clinical documentation dated in September 2004 and October 2004 indicates that the Veteran underwent a September 13, 2004, three vessel CABG procedure at the Gainesville, Florida, VAMC and subsequently developed a MRSA infection.  While a September 11, 2004, VA treatment entry states that "consent to CABG obtained," the record does not include a copy of the Veteran's signed consent form for the surgery.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

An August 2006 Social Security Administration (SSA) administrative law judge decision awarded the Veteran SSA disability benefits.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his CAD, CABG residuals, and recurrent MRSA residuals and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including the Veteran's signed consent to the September 2004 CABG surgery and that associated with treatment provided after 2007.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.  

4.  Schedule the Veteran for a VA cardiovascular examination conducted by a physician in order to determine the nature and etiology of his cardiovascular disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records, including the April 2005 FDA research paper, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified cardiovascular disorder originated during active service or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected osteoporosis, his other service-connected disorders, and/or the medications prescribed for treatment of the service-connected disorders, including Bextra.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for an appropriate VA examination conducted by a physician to determine the current nature of the Veteran's recurrent MRSA infection residuals, if any.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no MRSA infection residuals are identified, the examiner should specifically state that fact.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

If recurrent MRSA residuals are diagnosed, the examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the proximate cause of the MRSA infection was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA; or an event not reasonably foreseeable.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

